Citation Nr: 1613382	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-46 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of a facial scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claim on appeal was remanded for further development in July 2014.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In a July 2014 remand, the Board instructed the RO to obtain a new VA medical examination to assess the severity of the Veteran's service-connected facial scar. The claims folder reflects that the RO scheduled an examination; however, the Veteran was unable to attend due to his inability to obtain transportation. The RO subsequently continued its denial of a compensable rating for the Veteran's facial scar in a November 2014 due to the Veteran's failure to attend the scheduled examination. In November 2014, the Veteran requested to have his VA medical examination rescheduled. The claims folder does not reflect that such examination has been obtained. 

In a March 2016 appellant's brief, the Veteran's representative asserted that the Veteran received notification of his cancellation in August 2014, which explained that the Veteran had the right to reschedule his VA examination when he was ready to do so. The Veteran's representative contends that this notice preserves the Veteran's right to an adequate examination assessing the Veteran's service-connected facial scar. The Board finds the Veteran's representative's argument to be persuasive. 

VA has a duty to assist the Veteran in the development of his claim and the Veteran has a duty to cooperate with VA. See Wood v. Derwinski, 1 Vet. App. 190 (1991).
Here, while the Veteran was unable to attend the examination, the Board finds that good cause for the cancellation has been shown. Additionally, the Veteran has been cooperative with the appeals process and has requested his examination be rescheduled. As such, the Board finds that the Veteran should be afforded another examination complying with the previous July 2014 remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected residual laceration scar of the forehead. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran. 

All indicated studies should be undertaken. The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with residual laceration scar of the forehead. The examiner should also comment on the presence or absence of scarring and/or disfigurement due to residual laceration scar of the forehead and if disfigurement is present. The examination should include unretouched color photographs of the affected area(s) where scarring is present. 

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2. Then readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




